Citation Nr: 0314629	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-05 423	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1947 to June 1950, from September 1950 to September 1956, and 
from October 1956 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The case was previously before the Board in July 2001, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The discussion of the Veterans Claims Assistance Act of 2000, 
in the Reasons and Bases for Findings and Conclusions does 
not include the issue of entitlement to Dependency and 
Indemnity Compensation pursuant to the provisions of 
38 U.S.C.A. § 1318.  That issue will be the subject of a 
Remand at the end of this decision and will not be otherwise 
discussed herein.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died in November 1997; the immediate cause of 
death was multi-organ failure, due to ruptured aneurysm, due 
to abdominal aortic aneurysm.  Coagulopathy was listed as 
another significant condition contributing to death but not 
related to the primary cause.

3.  An abdominal aortic aneurysm or coagulopathy were not 
present in service and were first manifested many years after 
service.  

4.  Cardiovascular disease, including hypertension, was not 
present during service or manifested to a degree of 10 
percent or more during the year after the veteran left active 
service.  

5.  The only disabilities for which service connection had 
been established at the time of the veteran's death were 
Marie-Strumpel ankylosing spondylitis, rated as 60 percent 
disabling, and chronic bilateral conjunctivitis, rated as 
noncompensable.  

6.  There is no etiologic relationship between the service-
connected Marie-Strumpel ankylosing spondylitis and chronic 
bilateral conjunctivitis, and the fatal abdominal aortic 
aneurysm and coagulopathy.  

7.  The service-connected Marie-Strumpel ankylosing 
spondylitis and the chronic bilateral conjunctivitis, 
together or separately, did not make the veteran less able to 
resist the fatal disorder or in any way hasten his death.  

8.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
to the veteran.  

9.  The veteran's death was due to an event not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate shows that the veteran died in November 
1997.  The immediate cause of death was listed as multi-organ 
failure, due to ruptured aneurysm, due to abdominal aortic 
aneurysm.  Coagulopathy was listed as another significant 
condition contributing to death but not related to the 
primary cause.  The veteran died in a private hospital and 
the records have been incorporated in the claims file.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The rating decision, statement of the case, and supplemental 
statement of the case, as well as a July 2001 information 
request and VCAA letters of March 2001 and March 2002, 
notified the appellant and her representative of the evidence 
necessary to substantiate the claims, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which the appellant 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records and a 
medical opinion have been obtained.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service Connection for the Cause of the Veteran's Death  
Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Here, our search of the service medical records demonstrates 
that there is no competent evidence of the fatal disorders 
during service.  The veteran was released from service on the 
basis of a Medical Board report dated in April 1961.  The 
underlying narrative summary shows he was examined in detail.  
The heart was not enlarged.  The point of maximum impulse was 
in the fifth left interspace, in the midclavicular line.  The 
apical rate was 78 per minute, with a normal sinus rhythm.  
There were no thrills, rubs, or murmurs.  Examination of the 
abdomen showed the liver and spleen were not palpable.  There 
were no masses, fluid, tenderness, or rebound.  Bowel sounds 
and resonance were within normal limits.  X-rays disclosed 
moderately advanced arthritic changes in the dorsal and 
lumbar portions of the spine, without any finding of 
aneurysm.  

Noting the cardiovascular nature of the fatal disorders, the 
Board has considered that cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  In this case, there is no competent 
evidence of cardiovascular disease in the year after the 
veteran completed his active service.  

Service connection for the cause of the veteran's death may 
also be granted if the evidence shows that disability 
incurred in or aggravated by service contributed 
substantially or materially to cause death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

In this case, the only disabilities for which service 
connection had been established at the time of the veteran's 
death were Marie-Strumpel ankylosing spondylitis, rated as 60 
percent disabling, and chronic bilateral conjunctivitis, 
rated as noncompensable.  There were no open claims for 
service connection for any other disabilities at the time of 
the veteran's death.  The appellant has not asserted that any 
other disabilities should have been service-connected.  Most 
importantly, there is no competent medical evidence linking 
the service-connected disabilities to the veteran's fatal 
disorders or his death.  See 38 C.F.R. § 3.159(a) (2002).  It 
has been contended that medication contributed to the 
coagulopathy and death.  With that in mind, the Board 
specifically reviewed the file and found no evidence that the 
service-connected disabilities were being treated with any 
medication.  The reports raise the possibility that Coumadin 
may have hastened the veteran's death by increased bleeding; 
however, the Coumadin was not being administered for a 
service-connected disability.  Thus, even if the Coumadin 
contributed to death, that is not a basis for service 
connection for the cause of death.  In the absence of 
competent evidence of a link or nexus, the Board can not 
connect the fatal disorders to the service-connected 
disabilities, and the Board can not grant service connection 
for the cause of death.

Dependency and Indemnity Compensation Pursuant to 38 U.S.C.A. 
§ 1151.  The law specifies that for claims received after 
October 1, 1997 (as in this case), compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are payable 
for additional disability not the result of the veteran's own 
willful misconduct where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable. 38 U.S.C.A. § 1151 
(West 2002). 

A VA clinical note shows that the veteran was seen in August 
1997.  He did not have any complaints and stated he was 
feeling well.  Examination disclosed the heart had a regular 
rate and rhythm with normal first and second sounds.  There 
was a 1/6 pulmonary systolic murmur without third or fourth 
heart sounds.  The abdomen was flat with positive bowel 
sounds.  It was soft, non-tender and non-distended.  There 
were no hepatosplenomegaly or masses.  

In September 1997, the veteran reported having had an episode 
of numbness and tingling on the whole left side of the body 4 
days earlier, with two repetitions.  He returned a few days 
later and reported that the symptoms had resolved except for 
patchy areas of numbness on the left face, left forearm and 
left calf.  He denied weakness, syncope, dysphagia or visual 
disturbances.  The heart had a regular rate and rhythm with 
normal first and second sounds.  Radialis, femoral, 
popliteal, dorsalis pedis, and posterior tibial pulses were 
all present.  There were no carotid or ascending aorta 
bruits.  

In late October 1997, the veteran was admitted to a VA 
medical center.  Diagnoses included lacunar infarction, right 
mid pons and basilars; focal basilar artery stenosis; and 48 
% right internal carotid artery stenosis.  On admission, 
medications were Zocor, Glyburide, feldodipine-XR, aspirin 
and Ocean nasal spray.  Initial examination was essentially 
benign.  Tests showed focal stenosis of the basilar artery 
and stenosis of the right internal carotid artery.  The 
neurology team felt that the etiology of the stroke was 
explained by the focal stenosis of the basilar artery at the 
level of the pons.  For this reason, they recommended that 
the veteran be put on Coumadin and the aspirin stopped.  
Discharge medications were Coumadin, felodipine, glyburide, 
simvastatin, and atenolol.  The veteran was discharged from 
the medical center on October 31, 1997.  

The veteran returned to the VA medical center, prothrombin 
clinic, on November 10, 1997.  The veteran's disabilities and 
factors such as diet and vitamin supplements were discussed.  
There were no signs or symptoms of bleeding or emboli.  The 
importance of consistency of diet and drug interactions and 
possible side effects were discussed.  He was given an 
instruction sheet from the pharmacy.  The appellant submitted 
a copy.  Instructions include, " No Tagamet Hb, Aleve, 
Ibuprofen (Like Motrin), Orudis Kt, Acton or Aspirin.  If you 
have a fever or headache it is okay to take Tylenol (Or 
Acetaminophen)."  

On November 13, 1997, the veteran returned for a follow-up 
and was found to be doing well.  

On November 21, 1997, the veteran was admitted to a private 
hospital with abdominal pain and syncope.  There is no report 
of fever, headaches, or the use of aspirin or acetaminophen.  
The use of Coumadin and Atenolol, a cholesterol lowering 
drug, were reported.  Testing disclosed a ruptured 6 to 7 
centimeter abdominal aneurysm.  He was taken to surgery while 
his anticoagulants were being reversed.  He underwent an 
endoaneurysmorrhaphy of the ruptured aneurysm.  
Postoperatively, he never really thrived.  He stayed 
acidotic.  He gradually lost blood pressure and developed 
diffuse coagulopathy, characterized by elevated prothrombin 
time and partial thromboplastin time.  He developed 
multiorgan failure and expired.  The principal diagnosis was 
abdominal aneurysm, ruptured.  Secondary diagnoses included 
hemoperitoneum (nontraumatic); hemorrhagic disorder due to 
circulating anticoagulant; and anticoagulant causing adverse 
effects in therapeutic use.  While the private hospital 
records note the impact of anticoagulants, they do not 
contain any opinion that it was an improper treatment for the 
problems addressed by VA in October 1997.   

The appellant has submitted articles on the interaction of 
acetaminophen and warfarin (Coumadin).  The article noted 
that acetaminophen generally is a very safe drug for pain and 
fever.  However, people on warfarin who take acetaminophen 
for at least seven days in a row should be closely watched 
for bleeding.  A study showed that persons taking warfarin, 
who took the equivalent of at least four regular strength 
acetaminophen tablets per day for seven days or longer had a 
ten fold increase in test results indicating increased risk 
of bleeding.  

In March 2003, a VA physician reviewed the file.  He stated 
that the cause of death was the ruptured abdominal aneurysm.  
It was not caused by Coumadin or aspirin.  The medications 
may have accelerated the bleeding.  The actual cause of death 
was the ruptured abdominal aneurysm.  People with a ruptured 
abdominal aneurysm will die regardless of whether or not they 
have been on Coumadin.  The doctor went on to note that there 
was nothing in the veteran's previous presentations which 
would have alerted care givers to the aneurysm.  He concluded 
that the veteran's death was not the result of carelessness, 
negligence, lack of proper skills, error in judgment, or 
fault on the part of VA in furnishing treatment.  He noted 
that VA physicians were attempting to help the veteran by 
treating an "equally threatening condition."  

Analysis  The appellant asserted in statements dated in March 
2001 and an appeal dated in May 2001, that aspirin and 
Coumadin provided by VA contributed to hasten the veteran's 
death.  There is no competent medical evidence to support 
such a connection.  The medical evidence is to the contrary.  
The October 1997 VA hospital report clearly states that 
aspirin was discontinued when the Coumadin was begun.  The 
instructions given the veteran in early November 1997 clearly 
warned him against the use of aspirin.  The preponderance of 
evidence on this point establishes that aspirin was not used 
with Coumadin as part of VA treatment.  Thus, if the veteran 
used aspirin against the documented advice of VA physicians, 
its effects would not be compensable under 38 U.S.C.A. 
§ 1151.  

In her July 1998 letter to her Congressman, the appellant 
asserted that VA approved the use of Tylenol (acetaminophen) 
with Coumadin for fever and/or headaches.  The discharge 
instructions, given the veteran on November 10, 1997, 
indicate the occasional use of acetaminophen for fever and/or 
headaches would be all right.  The article submitted by the 
appellant deals with the use of acetaminophen 4 times a day 
for 7 days.  There is no competent evidence of that level of 
abuse of acetaminophen.  Moreover, when the veteran was 
admitted to the private hospital 11 days later, there were no 
complaints of fever or headaches, and there was no report of 
the use of acetaminophen with the veteran's medications.  The 
preponderance of the evidence on this point does not show 
that the veteran abused acetaminophen.  More importantly, 
such abuse would not be within his VA treatment program, so 
its effects would not be compensable under 38 U.S.C.A. 
§ 1151.  

Turning next to the use of Coumadin itself.  The evidence 
shows that in late October 1997, the veteran had what is 
commonly referred to as a stroke due to stenosis (or 
blockage) of a blood vessel to the brain.  The importance of 
maintaining blood flow to the brain can not be understated.  
As the March 2003 opinion indicated this was an "equally 
threatening condition."  The reports from the veteran's 
final hospitalization indicate that the use of anticoagulants 
posed a problem and the coagulopathy contributed to the 
veteran's internal bleeding and death.  However, none of the 
private physicians expressed an opinion that it was wrong to 
use Coumadin to treat the veteran's arterial stenosis.  On 
the other hand, a VA physician has reviewed the records and 
expressed the opinion that the use of Coumadin was 
appropriate for the treatment of the veteran's cerebral 
artery stenosis, given the circumstances of this case.  This 
opinion provides a preponderance of evidence which 
establishes that the use of Coumadin to treat the veteran's 
life threatening cerebral artery stenosis was correct, even 
though it may have complicated later treatment of other, 
unforeseen conditions.  

While the records from the final hospitalization document 
difficulty treating the veteran's fatal aortic aneurysm, 
nowhere in those records does a physician express the opinion 
that the use of Coumadin made a difference in whether the 
veteran lived or died.  Nowhere in those records does a 
physician express the opinion that the use of Coumadin to 
treat the veteran's cerebral artery stenosis was incorrect.  
On the other hand, there is a medical opinion which states 
that the use of Coumadin was appropriate given the "equally 
threatening" nature of the stenosis and that the aortic 
aneurysm would have been fatal even without the Coumadin.  
Thus, the weight of the competent evidence leads to the 
conclusion that there was no carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, and that there is no basis for 
benefits under 38 U.S.C.A. § 1151.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.  




REMAND

As discussed above, VCAA became law, on November 9, 2000, 
during the pendency of this appeal.  This law made a 
significant change and redefined the obligations of VA with 
respect to the duty to assist.  It included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

To fulfill its obligations, under VCAA, the RO wrote to the 
appellant in March 2002 and told her what was needed to 
support her claim for Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The RO 
told her that the evidence must show that: 

?	The veteran was continuously rated totally disabled due 
to service-connected conditions for a period of at least 
10 years immediately preceding death;
OR
?	The veteran was continuously rated totally disabled due 
to service-connected conditions for a period of at least 
five years from the date of military discharge.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that claims could be reopened 
on the basis of clear and unmistakable error (CUE) and could 
possibly be reopened on other bases, such a new and material 
evidence.  In this case, the veteran was rated as 60 percent 
disabled by Marie Strumpel ankylosing spondylitis in a 
November 1961 rating decision.  Under the Federal Circuit 
decision, if the appellant was to show CUE in the November 
1961 rating decision, and that the veteran should have been 
rated as totally disabled, she could establish entitlement 
under § 1318.  VCAA requires VA to inform her what she needs 
to prove CUE in the 1961 decision and entitlement to a total 
rating at that time.  The Federal Circuit decision also 
indicated that there could be other bases to reopen the 
claim, such as new and material evidence.  Consistent with 
VCAA, the RO should alert the appellant to this possibility 
and the evidence it would require.  

As a result of the Federal Circuit decision in NOVA II, 
rendered after the original VCAA letter, the RO must update 
the information it sent to the appellant.  The issue of 
entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is REMANDED to the RO 
for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), as 
well as court cases, including NOVA II, 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support a claim of CUE in the 1961 rating 
decision, what evidence is needed to 
reopen a claim on the basis of new and 
material evidence, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

